IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00103-CR

CHRISTOPHER LEE PHILLIPS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 08-01833-CRF-85


                          MEMORANDUM OPINION


      This is an appeal of the trial court’s denial of the Appellant’s application for writ

of habeas corpus seeking bail reduction pending trial. The district clerk notified this

Court that Appellant was convicted on June 2, 2009 and received a thirty-year prison

sentence.

      In a letter dated June 30, 2009, we notified Appellant that it thus appeared that

this appeal is now moot and should be dismissed and that, unless a response was filed

within 21 days showing that this appeal is not moot or showing other grounds for
continuing the appeal, it would be dismissed. No response has been filed.

        This appeal is dismissed as moot. See Oldham v. State, 5 S.W.3d 840, 846 (Tex.

App.—Houston [14th Dist.] 1999, pet. ref’d) (“Issues concerning pretrial bail are moot

after the accused is convicted.”).



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed July 29, 2009
Do not publish
[CR25]




Phillips v. State                                                               Page 2